The plaintiff brought a negligence action against the defendant city for damages due to the flooding of its premises. It is alleged that the city failed to install and maintain “ Sewers of size sufficient to drain said rainfall with*669out flooding the street,” and by improperly installing a sewer drain in the street; that plaintiff’s premises were flooded on two separate dates, during and after rain storms. The answer is a general denial. The jury could have found from the evidence that plaintiff’s cellar was damp at all times; that its premises were at a low level in that section of the city; that the sewers were adequate for ordinary needs; that the sewers were in good condition; that on the days in question the rainfall was of extraordinary quantity; that the plaintiff’s own outlets to the sewers were not properly maintained. The jury returned a verdict of no cause of action. Judgment, and order denying motion to set aside verdict and for a new trial, unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ.